DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2022 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
A method comprising: receiving, from a computing device, a command requesting to fast-forward or rewind through a video content stream, that is being played back by the computing device at a first playback speed, to cause playback during a time duration at a second playback speed that is faster than the first playback speed; determining, based on the second playback speed, a number of advertisements to simultaneously display during a portion of the video content stream corresponding to the fast- forward or rewind command; sending, to the computing device and based on the command, at least the portion of the video content stream to cause playback at the second playback speed during the time duration; selecting an audio track, from a plurality of stored audio tracks associated with the video content stream, corresponding to a third playback speed based on the second playback speed, wherein the third playback speed is slower than the second playback speed; and sending, to the computing device and based on the command, the selected audio track to cause playback of the selected audio track at the third playback speed during the time duration while the video content stream is generated for playback at the second playback speed (Independent claim 1; claims 2-7 depend from claim 1).
A device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: receive, from a computing device, a command requesting to fast-forward or rewind through a video content stream, that is being played back by the computing device at a first playback speed, to cause playback during a time duration at a second playback speed that is faster than the first playback speed; determine, based on the second playback speed, a number of advertisements to simultaneously display during a portion of the video content stream corresponding to the fast-forward or rewind command; send, to the computing device and based on the command, at least the portion of the video content stream to cause playback at the second playback speed during the time duration; select an audio track, from a plurality of stored audio tracks associated with the video content stream, corresponding to a third playback speed based on the second playback speed, wherein the third playback speed is slower than the second playback speed; and send, to the computing device and based on the command, the selected audio track to cause playback of the selected audio track at the third playback speed during the time duration while the video content stream is generated for playback at the second playback speed (Independent claim 8; claims 9-14 depend from claim 8).
A non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a processor, cause: receiving, from a computing device, a command requesting to fast-forward or rewind through a video content stream, that is being played back by the computing device at a first playback speed, to cause playback during a time duration at a second playback speed that is faster than the first playback speed; determining, based on the second playback speed, a number of advertisements to simultaneously display during a portion of the video content stream corresponding to the fast- forward or rewind command; sending, to the computing device and based on the command, at least the portion of the video content stream to cause playback at the second playback speed during the time duration; selecting an audio track, from a plurality of stored audio tracks associated with the video content stream, corresponding to a third playback speed based on the second playback speed, wherein the third playback speed is slower than the second playback speed; and4Application No.: 16/519,857Docket No.: 001441-1053-104Amendment dated January 6, 2022 Reply to Office Action dated October 8, 2021sending, to the computing device and based on the command, the selected audio track to cause playback of the selected audio track at the third playback speed during the time duration while the video content stream is generated for playback at the second playback speed (Independent claim 15; claims 16-20 depend from claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlucci et al. (U.S. Patent Application Publication 2004/0103429) discloses in Fig. 4 a table that determines which commercial to use based on the playback speed selected.  Furthermore, Fig. 12 discloses a multiple window arrangement that is only presented when a commercial is manipulated.  In some instances, the manipulated programming content may be displayed in window 1210 and alternate advertisement content, programming manipulation description, or some other informational/entertainment content may be displayed in window 1220 (paragraph [0091]).  However, Carlucci et al., alone or in combination, fails to disclose the above described claim limitations because Carlucci et al. fails to disclose determining, based on the second playback speed, a number of advertisements to simultaneously display during a portion of the video content stream corresponding to the fast- forward or rewind command.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
January 29, 2022